Nothing in the opinion of this Court filed July 15, 1936, was intended to be construed as a holding that special taxes independently levied under Chapter 15772, Acts 1931, General Laws of Florida, known as the "General Refunding Act of 1931" for the purpose of paying refunding funds must remain subject to seizure upon mandamus issued to have the proceeds of such taxes applied to a non-assenting bondholder who retains unrefunded bonds of the original issue.
While the original taxing power may be regarded as in effect repledged to pay refunding bonds on a basis of taxation coextensive with the pledge of the taxing power embraced in the bonds refunded, and is ordinarily referred to as being a continuation of such originally pledged power *Page 631 
(Folks v. Marion County, 121 Fla. 17, 163 Sou. Rep. 298), yet all special refunding taxes when actually collected are essentially funds raised for the purpose of paying new bonds. Hence the avails of the taxes specially authorized to be separately levied
for the payment of refunding bonds, when collected pursuant to an independent statute under which the refunding bonds were authorized to be issued, become, when collected, funds appropriated by the refunding statute solely to the payment of such refunding bonds, and such tax avails cannot be diverted by judicial processes to the payment of an earlier or different issue of bonds, nor seized in satisfaction of bonds not a part of the refunding bond issue. See: City of Austin v. Cahill, 99 Tex. 172
[99 Tex. 172], 88 S.W. Rep. 542, 89 S.W. Rep. 552.
Rehearing denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.
                         ON MOTION FOR JUDGMENT